                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EL QUZAYD BEY,
                                                                                         Case No. 18-cv-04945-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DISMISSING CASE WITHOUT
                                                                                         PREJUDICE
                                  10     JERRY BROWN,
                                                                                         Re: Dkt. Nos. 10, 12
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 15, 2018, pro se plaintiff El QuZayd Bey filed this action against

                                  15   Governor Jerry Brown. Dkt. 1. The action is captioned as an “Affidavit to Correct the

                                  16   Record; Declaration of Nationality.” Id. On August 17, 2018, Magistrate Judge Beeler

                                  17   granted plaintiff’s IFP motion. Dkt. 4. On August 31, 2018, plaintiff declined magistrate

                                  18   judge jurisdiction. Dkt. 6. On September 5, 2018, Judge Beeler entered an order

                                  19   dismissing the case with leave to amend pursuant to IFP review because “the complaint

                                  20   fails to state a claim. Mr. Bey does not identify a specific cause of action in his filing, nor

                                  21   does he include any facts that would imply a legal cause of action.” Dkt. 7 at 2. The

                                  22   court reasoned that Bey “cites statutes that do not provide a private right of action” and

                                  23   “does not allege facts describing events that might state a claim in his complaint.” Id. at

                                  24   3. Further, “[i]t is unclear from the information in his complaint what remedy he seeks.”

                                  25   Id.

                                  26          That order allowed Bey to file a new complaint by September 25, 2018. Id. at 4.

                                  27   The order also informed Bey that he “may also dismiss his case voluntarily by filing a

                                  28   one-page notice of voluntary dismissal, which will operate as a dismissal without
                                  1    prejudice, thereby allowing Mr. Bey to file a complaint later if she [sic] can cure the

                                  2    complaint’s deficiencies.” Id. Alternatively, Judge Beeler explained that “[i]f Mr. Bey does

                                  3    not file a first amended complaint by September 25, 2018, or ask for an extension of time

                                  4    to do so, the court will close the case without prejudice to Mr. Bey’s timely refiling if he

                                  5    can cure the complaint’s deficiencies.” Id.

                                  6           On September 25, 2018, Bey sought an extension to amend his complaint. Dkt. 8.

                                  7    Judge Beeler granted that motion and extended the deadline for Bey to file a new

                                  8    complaint to October 10, 2018. Dkt. 9. To date, Bey has not filed an amended

                                  9    complaint.

                                  10          On October 18, 2018, Judge Beeler issued an order reassigning the case to a

                                  11   district judge with a recommendation to dismiss the complaint with prejudice. Dkt. 10.

                                  12   Judge Beeler reasoned that Bey failed to state a claim for the reasons described in her
Northern District of California
 United States District Court




                                  13   September 5, 2018 order and that plaintiff had failed to file an amended complaint by the

                                  14   deadline. Dkt. 10.

                                  15          On November 2, 2018, plaintiff filed objections to the Report and

                                  16   Recommendation. Dkt. 12. Bey explained that he attempted to move the court to take

                                  17   the case off the court’s calendar or voluntarily dismiss the action without prejudice in an

                                  18   October 9, 2018 letter. The docket does not reflect Bey’s October 9, 2018 letter.

                                  19   However, Bey attached the October 9 letter to his November 2 filing, and he asked that

                                  20   the court accept that letter and he “be permitted to move forward without prejudice.” Id.

                                  21   at 2. The October 9, 2018 letter seeks to take the case off the court’s calendar (which

                                  22   the court interprets as a request to stay the case), and in the alterative to voluntarily

                                  23   dismiss the case without prejudice. The court declines to stay the action.

                                  24          Given that Magistrate Judge Beeler informed Bey that he could have voluntarily

                                  25   dismissed his case without prejudice rather than amend his complaint, and given Bey’s

                                  26   letter seeking to voluntarily dismiss the case without prejudice dated before the expiration

                                  27   of the deadline to amend his complaint, the court hereby GRANTS Bey’s request and

                                  28   ///
                                                                                      2
                                  1    DISMISSES the action WITHOUT PREJUDICE.

                                  2          IT IS SO ORDERED.

                                  3    Dated: January 10, 2019

                                  4                                       __________________________________
                                                                          PHYLLIS J. HAMILTON
                                  5                                       United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          3
